Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a method comprising: applying a voltage across a thin film with a nanopore in an electrolytic solution, wherein the thin film has a first exposed surface with the nanopore; driving a biomolecule immobilized probe member in the electrolytic solution in a direction toward the thin film, the biomolecule immobilized member having a biomolecule immobilized region facing the first exposed surface of the thin film with the nanopore, the biomolecule immobilized region having a surface area with a larger size than a surface area of the first exposed surface of the thin film; providing a stopper disposed between the biomolecule immobilized member and the first exposed surface of the thin film, the stopper covering an unexposed surface of the thin film surrounding the first exposed surface of the thin film to provide a space between the first exposed surface of the thin film and biomolecule immobilized region of the biomolecule immobilized member, the stopper having an opening to allow the first exposed surface of the thin film to be exposed to the biomolecule immobilized region of the biomolecule immobilized member; and stopping drive of the biomolecule immobilized member when the member has moved to a predetermined distance from the tin film by contacting the stopper.


McAllister (US 2006/0057585) teaches a biomolecule measurement method comprising applying a voltage across a thin film with a nanopore disposed in an electrolytic solution via the nanopore, thereby generating an electric field around the nanopore, driving a biomolecule immobilized member in the electrolytic solution in a 

Akahori et al. (US 2012/0312083) teach a method of applying a voltage across a thin film with a nanopore disposed in an electrolytic solution via the nanopore, thereby generating an electric field around the nanopore, the thin film having a first exposed surface with the nanopore to be exposed to the electrolytic solution; a step of driving a biomolecule immobilized member in the electrolytic solution in a direction toward the thin film, the biomolecule immobilized member having a biomolecule immobilized region facing the first exposed surface of the thin film with the nanopore, a step of stopping drive of the biomolecule immobilized member when the biomolecule immobilized member has moved to a predetermined distance from the thin film, confirming that one of the biomolecules on the member has entered the nanopore by monitoring a change in an ion current, measuring the ion current and acquiring information from the ion current.  Akahori et al. fail to teach the biomolecule immobilized region having a surface area with a larger size than a surface area of the first exposed surface of the thin film and providing a stopper disposed between the biomolecule immobilized member and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MELANIE BROWN/Primary Examiner, Art Unit 1641